Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Rashad Lee, Appellant                                 Appeal from the 76th District Court of
                                                       Morris County, Texas (Tr. Ct. No.
 No. 06-14-00112-CR         v.                         10,947CR).        Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error related to the judgment of
conviction entered in this matter. Because we lack jurisdiction to hear appellant’s point of error
concerning the trial court’s Order to Withdraw Funds, we dismiss his second point of error for
want of jurisdiction.
       We note that the appellant, Rashad Lee, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 9, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk